184 F.2d 439
COMMISSIONER OF INTERNAL REVENUEv.Mildred ECKHARD.
No. 4001.
United States Court of Appeals Tenth Circuit.
October 14, 1950.

On Petition to Review the Decision of the Tax Court of the United States.
Reversing 12 T.C. 384.
Theron L. Caudle, Assistant Attorney General, and Ellis N. Slack, Special Assistant to Attorney General, Department of Justice, for petitioner.
John E. Marshall and Douglass, Felix & Spradling, all of Oklahoma City, Okl., for respondent.
Before PHILLIPS, Chief Judge, and HUXMAN, Circuit Judge.
PER CURIAM.


1
Reversed pursuant to stipulation on September 7, 1950, on authority of Eckhard v. Commissioner of Internal Revenue, 10 Cir., 182 F.2d 547.